DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 1/12/2021 cancelled claims 1-16, and added new claims 17-34. Claims 17-34 are currently pending herein. However, claims 25-34 were withdrawn in the response filed 12/17/2021 to a restriction requirement
Election/Restrictions
Applicant's election without traverse of Invention I (Claims 17-25) and Species I (Fig.2) in the reply filed on 12/17/2021 is acknowledged.  
Claims 25-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “internal combustion engine” (Claim 1: currently provides for “at least one drive motor” – see 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an adjusting device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function (“an adjusting device”) that has no limits and covers every conceivable means for 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recite the open-ended clauses "configured to support" (Claim 17), "configured to drive" (Claim 17), "configured to generate" (Claim 18), and "configured to provide" (Claim 21) which renders the claim indefinite, since it's not clear whether the claimed "supporting/driving/generating/providing" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not 
Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 17, the claim recites the limitation "associated with" (line 8) which is unclear and therefore renders the claim indefinite.  Appropriate correction is required.
Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 17, the claim recites the limitations: "a controller configured such that: the variable total volume flow of hydraulic fluid is provided by the at least one adjustable travel drive hydraulic pump dependent upon a desired travel speed; a partial volume flow for the operation of each adjustable hydraulic motor is determined from the variable total volume flow; and when a speed of one of the adjustable hydraulic motors increases as a result of slippage of an associated one of 
Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 17, the claim recites the limitation "at least one drive motor" (line 11-12) which is unclear and therefore renders the claim indefinite. As best understood from the disclosure (PG PUB P[0034]: “The travel drive-hydraulic pump 19 is driven by an internal combustion engine”) this limitation should therefore be replaced with “an internal combustion engine.”  Appropriate correction is required.
Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly an associated one of the running gears, the respective adjusting device of the one of the adjustable hydraulic motors is adjusted such that a displacement volume is set for the one of the adjustable hydraulic motors at which displacement volume the partial volume flow determined for the one of the adjustable hydraulic motors is maintained" (lines 20-26, emphasis added) which is unclear and therefore renders the claims indefinite.  Appropriate correction is required.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recite the limitations: "substantially zero" (Claim 19), which renders the claims indefinite, since the term is a relative term. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since no tolerances have been defined by the specification or claims, it's impossible to determine what range of has been actually claimed, thus rendering the scope of the claim(s) not clearly defined.  Appropriate correction is required.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards set such that" (line 4), which is unclear and therefore renders the claims indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willis et al. (US 7,942,604 B2).
[Claim 17] Regarding Claim 17, Willis discloses: A self-propelled construction machine (See, e.g., Fig.1-29, 1), comprising: a machine frame (See, e.g., Fig.1-29, 2); at least three running gears (See, e.g., Fig.1-29, 12) configured to support the machine frame (See, e.g., Fig.1-29), at least two of the running gears being drivable running gears (See, e.g., Fig.1-29, 12); a work roller (See, e.g., Fig.1-29, 3) supported from the machine frame (See, e.g., Fig.1-29); a hydraulic drive (See, e.g., Fig.1-29, 18) configured to drive the at least two drivable running gears (See, e.g., Fig.1-29), the hydraulic drive including: a plurality of adjustable hydraulic motors (See, e.g., Fig.1-29, 
[Claim 18] Regarding Claim 18, Willis discloses: wherein: at least one of the running gears is a steerable running gear (See, e.g., Fig.1-29, 12+14) having an adjustable steering angle (See, e.g., Fig.1-29, 14), the steerable running gear including a steering angle sensor (See, e.g., Fig.1-29, 76A+76B: “steering sensor signals s.sub.lp”) configured to generate a steering angle signal depending on the steering angle (See, e.g., Fig.1-29, “steering sensor signals s.sub.lp”); and the controller is configured such that the partial volume flow for the adjustable hydraulic motor associated with the steerable running gear is determined from the total volume flow depending on the steering angle signal (See, e.g., Fig.1-29; see above 35 USC 112 rejection: Applicant should also take note, that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).
[Claim 19] Regarding Claim 19, Willis discloses: wherein: the controller is configured such that, when travelling straight ahead during which the steering angle of the at least one steerable running gear is substantially zero, the total volume flow is divided equally into the partial volume flows for the adjustable hydraulic motors (See, e.g., Fig.1-29; see above 35 USC 112 rejection: Applicant should also take note, that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations 
[Claim 20] Regarding Claim 20, Willis discloses: wherein: the controller is configured such that, when cornering during which the steering angle of the at least one steerable running gear is not zero, the total volume flow is divided into the partial volume flows for the adjustable hydraulic motors depending on a curve radius of the respective running gears associated with the adjustable hydraulic motors (See, e.g., Fig.1-29; see above 35 USC 112 rejection: Applicant should also take note, that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).
[Claim 21] Regarding Claim 21, Willis discloses: wherein: the construction machine is configured to provide a plurality of steering modes (See, e.g., Fig.1-29; Abstract); and the controller is configured such that the partial volume flow is determined for each adjustable hydraulic motor from the total volume flow depending on which one of the steering modes is selected (See, e.g., Fig.1-29; see above 35 USC 112 rejection: Applicant should also take note, that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather 
[Claim 22] Regarding Claim 22, Willis discloses: wherein: the at least one steerable running gear includes a plurality of steerable running gears (See, e.g., Fig.1-29, 12); and the steering angles of the steerable running gears are set such that extensions of axes perpendicular to the steerable running gears intersect at an instantaneous center of rotation (See, e.g., Fig.1-29).
[Claim 23] Regarding Claim 23, Willis discloses: wherein: the at least three running gears include a steerable front right running gear, a steerable front left running gear, a steerable rear right running gear and a steerable rear left running gear (See, e.g., Fig.1-29, 12); and the plurality of adjustable hydraulic motors include a front right adjustable hydraulic motor associated with the steerable front right running gear, a front left adjustable hydraulic motor associated with the steerable front left running gear, a rear right adjustable hydraulic motor associated with the steerable rear right running gear, and a rear left adjustable hydraulic motor associated with the steerable rear left running gear (See, e.g., Fig.1-29, 18). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis and further in view of Chisholm et al. (US 8,016,069 B2).
[Claim 24] Regarding Claim 24, Willis fails to explicitly teach: wherein: the at least one adjustable travel drive hydraulic pump includes only one adjustable travel drive hydraulic pump providing the total volume flow for all of the plurality of adjustable hydraulic motors.
However, Chisholm teaches a similar self-propelled construction vehicle (See, e.g., Chisholm: Fig.1-7, 100) wherein at least one adjustable travel drive hydraulic pump (See, e.g., Chisholm: Fig.1-7, 204) includes only one adjustable travel drive hydraulic pump providing the total volume flow for all of a plurality of adjustable hydraulic motors (See, e.g., Chisholm: Fig.1-7, 210+226; Col.3,Ln.49-52: “As can be appreciated, a single pump may be used in place of the two pumps 204 or, alternatively, more than two pumps may be used in tandem or in any other appropriate arrangement”).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618